IN THE SUPREME COURT OF
                CALIFORNIA

     COAST COMMUNITY COLLEGE DISTRICT et al.,
              Plaintiffs and Appellants,
                           v.
           COMMISSION ON STATE MANDATES,
               Defendant and Respondent;

               DEPARTMENT OF FINANCE,
            Real Party in Interest and Respondent.

                            S262663

                    Third Appellate District
                           C080349

              Sacramento County Superior Court
                34-2014-80001842CUWMGDS



                        August 15, 2022

Justice Groban authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Corrigan, Kruger,
Jenkins, and Guerrero concurred.



Justice Liu filed a concurring opinion.
            COAST COMMUNITY COLLEGE DIST.
           v. COMMISSION ON STATE MANDATES
                              S262663


               Opinion of the Court by Groban, J.


      Article XIII B, section 6 of the California Constitution
requires the state to reimburse local governments “[w]henever
the Legislature or any state agency mandates a new program or
higher level of service . . . .” (Cal. Const., art. XIII B, § 6, subd.
(a).) In this case, several community college districts seek
reimbursement for regulations that specify various conditions
the districts must satisfy to avoid the possibility of having their
state aid withheld. The conditions describe standards governing
several core areas of community college administration,
including matriculation requirements, hiring procedures, and
curriculum selection.
      The districts filed a claim with the Commission on State
Mandates, “ ‘ “a quasi-judicial body [that] has the sole and
exclusive authority to adjudicate whether a state mandate
exists” ’ ” (California School Boards Assn. v. State of California
(2009) 171 Cal.App.4th 1183, 1200; see Gov. Code, § 17551),
arguing that reimbursement was required under Article XIII B,
section 6 because: (1) the regulations imposed a legal duty to
satisfy the conditions described therein (“legal compulsion”); or
(2) the regulations otherwise compelled compliance as a
practical matter (“practical compulsion”). (See Department of
Finance v. Commission on State Mandates (2003) 30 Cal.4th
727, 741 (Kern) [“reimbursable state mandate arises” when


                                  1
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


entity is compelled to comply; distinguishing legal and practical
compulsion]; Department of Finance v. Commission on State
Mandates (2009) 170 Cal.App.4th 1355, 1365–1366 (Department
of Finance) [reimbursement not required “if a local government
participates ‘voluntarily,’ i.e., without legal compulsion or
compulsion as a practical matter, in a program with a rule
requiring increased costs”].)
     The Commission rejected the claims, concluding that the
districts had failed to show they were legally compelled to
comply with the regulations because there was no provision
creating a mandatory duty that they do so; instead,
noncompliance merely raised the possibility that some portion
of their state funding would be withheld. The Commission
further concluded that the districts had failed to establish they
were compelled to comply as a practical matter, explaining that
no evidence had been submitted demonstrating the districts
were unable to function without state funding or that they
otherwise lacked any true choice but to comply with the
conditions.
      In subsequent mandate proceedings, the trial court
affirmed the Commission’s findings with respect to both legal
and practical compulsion. The Court of Appeal reversed,
concluding that the districts were legally compelled to comply
with the regulations because those regulations “apply to the
underlying core functions of the community colleges, functions
compelled by state law.”        The court also rejected the
Commission’s finding that legal compulsion was inapplicable
because noncompliance merely placed the districts at risk of
having some portion of their state aid withheld. According to
the court, state laws that required the funding of community


                                  2
                COAST COMMUNITY COLLEGE DIST.
               v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


colleges and other evidence in the record demonstrated the
districts rely on state aid to function, leaving them no choice but
to comply with the regulations. Having found the districts had
a legal duty to comply with the regulations, the court declined
to review the trial court’s conclusion that the districts had failed
to show practical compulsion.
      We reverse.      Contrary to the Court of Appeal’s
interpretation, the fact that the standards set forth in the
regulations relate to the districts’ core functions (matriculation,
hiring of faculty and selecting curriculum, etc.) does not in itself
establish that the districts have a mandatory legal obligation to
adopt those standards. (See Kern, supra, 30 Cal.4th at p. 741.)
The regulations make clear that if a district fails to comply, the
California Community Colleges Chancellor has discretion to
pursue any number of remedial measures that range from
taking no action to “withhold[ing] or reduc[ing] all or part of the
district’s state aid.” (Cal. Code Regs., tit. 5, § 51102, subd.
(b)(5).) Thus, the districts are not legally obligated to adopt the
standards described in the regulations, but rather face the risk
of potentially severe financial consequences if they chose not to
do so. Because the regulations induce rather than obligate
compliance, legal compulsion is inapplicable. (See Kern, supra,
30 Cal.4th at p. 742 [legal compulsion applicable when a local
entity “has a legal obligation” to comply].)
      Moreover, while the Court of Appeal appears to have
reasoned that the districts have no true choice to comply with
the regulations insofar as they depend on state aid to function,
those arguments sound in practical, rather than legal,
compulsion. (See generally City of Sacramento v. State of
California (1990) 50 Cal.3d 51, 74 (City of Sacramento) [finding


                                  3
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


practical compulsion where “[t]he alternatives were so far
beyond the realm of practical reality that they left the state
‘without discretion’ to depart from federal standards”].) Because
the Court of Appeal chose not to address whether the districts
established practical compulsion, we will remand the matter to
allow the court to evaluate that issue in the first instance.
                        I. BACKGROUND
      A. Summary of Applicable Statutes
         1. Proposition 4 and implementing legislation
     “Article XIII A (adopted by the voters in 1978 as
Proposition 13), limits the taxing authority of state and local
government. Article XIII B (adopted by the voters in 1979 as
Proposition 4) limits the spending authority of state and local
government.” (Kern, supra, 30 Cal.4th at p. 735.)
      Section 6 of article XIII B provides: “Whenever the
Legislature or any state agency mandates a new program or
higher level of service on any local government, the State shall
provide a subvention of funds to reimburse such local
government for the costs of such program or increased level of
service.” The purpose of section 6 “is to preclude the state from
shifting financial responsibility for carrying out governmental
functions to local agencies, which are ‘ill equipped’ to assume
increased financial responsibilities because of the taxing and
spending limitations that articles XIII A and XIII B impose.”
(County of San Diego v. State of California (1997) 15 Cal.4th 68,
81 (County of San Diego).)
      In 1984, the Legislature adopted statutory procedures for
determining whether a statute or executive action (which
includes executive orders and regulations) imposes state-


                                  4
                COAST COMMUNITY COLLEGE DIST.
               v. COMMISSION ON STATE MANDATES
                   Opinion of the Court by Groban, J.


mandated costs on a local agency. (See Gov. Code, § 17500 et
seq.) That legislation provides a two-step procedure. First, a
local agency seeking reimbursement must file a “test claim” with
the Commission on State Mandates, a quasi-judicial body
established to “hear and decide” such matters. (Id., § 17551,
subds. (a)–(b).) The test claim process allows the claimant and
other interested parties to present written evidence and
testimony at a public hearing. (Id., § 17553, subd. (a)(1)); see
Cal. Code Regs., tit. 2, § 1183.1, subd. (b) [authorizing multiple
claimants “to file a test claim as a joint effort” and providing that
“[o]ther similarly situated affected agencies may participate in
the process”].) Based on that evidence, the Commission must
decide whether the challenged statute or executive order
mandates a new program or increased level of service.
      In making that determination, the Commission is
required to address a series of questions. First, it must decide
whether the legal provision for which subvention is sought
compels the local agency to act or merely invites voluntary
action. If the provision compels action, the Commission must
next decide whether the compelled activity requires the agency
to provide “a new program or higher level of service.” (Cal.
Const., art. XIII B, § 6.) Finally, if the Commission finds a
statute or executive action mandates a new program or higher
level of service, it must consider if any of the enumerated
exceptions to reimbursement apply.1 This case involves only the


1
      Those exceptions include, among other things: (1) when
the state has imposed the new program or service to comply with
a federal mandate; (2) when the state has provided the local
agency offsetting savings that are commensurate with costs of


                                   5
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


first of those inquiries: whether the regulations at issue compel
community college districts to act or, alternatively, merely
invite voluntary action.
     If the Commission ultimately determines there is a
reimbursable mandate, it must then “determine the amount to
be subvened to local agencies and school districts for
reimbursement. In so doing it shall adopt parameters and
guidelines for reimbursement of any claims relating to the
statute or executive order.” (Gov. Code, § 17557, subd. (a); see
County of San Diego, supra, 15 Cal.4th at p. 81.)
         2. Statutes and regulations governing community
            colleges
    California community colleges offer two-year degree
programs and other forms of instruction. There are currently
73 community college districts that collectively operate 116
community colleges. Each community college district is run by
a board of trustees (district board) (see Ed. Code, § 70902, subd.
(a)(1)) that is responsible for “establish[ing], maintain[ing],
operat[ing], and govern[ing] [the community colleges it
oversees] in accordance with law.” (Ibid.) Under what is
commonly referred to “as the ‘permissive code’ concept” (Service
Employees Internat. Union v. Board of Trustees (1996)
47 Cal.App.4th 1661, 1666), district boards are permitted to
“initiate and carry on any program, activity, or may otherwise
act in any manner that is not in conflict with . . . any law and
that is not in conflict with the purposes for which community


the new program or service; or (3) when the local agency is
authorized to fund the new program or service by imposing fees
or assessments. (See Gov. Code, § 17556.)


                                  6
                COAST COMMUNITY COLLEGE DIST.
               v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


college districts are established.” (Ed. Code, § 70902, subd.
(a)(1).) Thus, the “only limitation placed on a [district] board’s
authority under the permissive code is that the board may not
act in any manner” that is inconsistent with any law. (Service
Employees Internat. Union, at p. 1666.)
      The Legislature has, however, cabined the authority of
district boards in some ways. Education Code section 66010.4,
subdivision (a), for example, sets forth the general mission and
functions of the community colleges, requiring that they: “offer
academic and vocational instruction . . . through, but not
beyond, the second year of college” (id., subd. (a)(1)); offer
courses to provide “remedial instruction for those in need of it”
(id., subd. (a)(2)(A)); “instruct[] in English as a second language”
(ibid.); and offer “adult noncredit instruction” (ibid.).
      The Legislature has assigned general oversight authority
of the districts to the Board of Governors of the California
Community Colleges (the Board of Governors), which enacts
regulations and reviews major decisions of community college
districts, such as the creation of new colleges. (See Ed. Code, §
70901, subd. (b).) The Board of Governors is headed by the
California Community Colleges Chancellor, who is responsible
for carrying out and enforcing the Board’s regulations and
overseeing the annual apportionment of state funds.
      In 1988, the Legislature passed new statutory directives
requiring the Board of Governors to establish two categories of
regulations. (See Stats. 1988, c. 973, § 8 [adding Ed. Code, §
70901].) First, the Board was required to adopt regulations
establishing “minimum standards as required by law” for
various aspects of community college operations. (Ed. Code, §
70901, subd. (b)(1).) Those regulations (hereafter operating

                                  7
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


standards regulations) set out mandatory “minimum standards”
related to (among other things) “graduation requirements,” “the
employment of academic and administrative staff,” student
discipline, and curriculum. (Ibid.; see also Cal. Code Regs., tit.
5, §§ 53000–59606.)2
      The Legislature also directed the Board of Governors to
adopt separate regulations that “[e]stablish minimum
conditions entitling districts to receive state aid for support of
community colleges” and to adopt procedures to “periodic[ally]
review” whether each district has met those minimum
conditions. (Ed. Code, § 70901, subd. (b)(6)(A); see Cal. Code
Regs., tit. 5, § 51000.) Pursuant to those provisions, the Board
passed 19 regulations (see Cal. Code Regs., tit. 5, §§ 51002–
51027; hereafter funding entitlement regulations), many of
which overlap with (and in some cases directly incorporate)
requirements set forth in the operating standards regulations. 3


2
     Except where otherwise noted, all further references to
“Regulation” or “Regulations” are to title 5 of the California
Code of Regulations.

3
      Regulation 51002, for example, directs the districts to
“adopt regulations consistent with the standards of scholarship
contained in articles 2 through 5 (commencing with section
55020) of subchapter 1 of chapter 6” of the Regulations, which
refers to the operating standards regulations that govern
scholarship. Similarly, Regulation 51004 directs the districts to
“adopt regulations consistent with regulations contained in
articles 6 and 7 (commencing with section 55060) of subchapter
1 of chapter 6,” which refers to the operating standards
regulations that govern the issuance of degrees and certificates.
As discussed in more detail below (see post, at pp. 13–14), the


                                  8
                COAST COMMUNITY COLLEGE DIST.
               v. COMMISSION ON STATE MANDATES
                   Opinion of the Court by Groban, J.


     Unlike the operating standards regulations, the districts
are not expressly required to comply with the funding
entitlement regulations. Instead, the Education Code and its
implementing regulations provide that noncompliance
authorizes the Chancellor to initiate a process that may result
in withholding or reduction of state funding. (See Ed. Code, §
70901, subd. (b)(6); Cal. Code Regs., tit. 5, §§ 51000, 51102.) If
the Chancellor determines a district is out of compliance with
some or all of the funding entitlement regulations, she must
provide the district notice identifying the noncompliance issues
and request a response. (See Cal. Code Regs., tit. 5, § 51102,
subd. (a).) Once the district responds (or time has lapsed to do
so), the Chancellor “shall pursue one or more . . . courses of
action” that include (among other things) accepting the district’s
response, requiring the district to adhere to a remedial plan or
“withhold[ing] or reduc[ing] all or part of the district’s state aid.”
(Cal. Code Regs., tit. 5, § 51102, subd. (b).) The regulations
further require that the remedy the Chancellor selects “shall be
related to the extent and gravity of noncompliance.” (Id., subd.
(c).)
      B. Procedural History
          1. The Commission’s resolution of the test claims
    In June 2003, the Los Rios, Santa Monica, and West Kern
community college districts filed test claims seeking
reimbursement for costs associated with 27 sections of the
Education Code and approximately 140 related regulations.


Court of Appeal’s decision found that numerous other provisions
in the funding entitlement regulations overlap with
requirements in the operating standards regulations.


                                   9
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


The test claims included (among other provisions) the operating
standards regulations and the funding entitlement regulations.
After nearly a decade of review, the Commission issued a 164-
page statement of decision that authorized reimbursement for
over 90 of the alleged mandates, many of which related to the
operating standards regulations implemented pursuant to
Education Code section 70901, subdivision (b)(1).      The
Commission later adopted parameters and guidelines for the
reimbursement of those mandates.
      However, the Commission rejected all claims related to
the funding entitlement regulations, concluding that the
districts had failed to establish those regulations compelled
them to take any action. The Commission reasoned that unlike
the operating standards regulations, compliance with the
funding entitlement regulations was not legally mandated, but
instead operated to remove the possibility that the Board of
Governors might withhold some portion of the noncomplying
district’s state aid. The Commission further explained that the
regulations provided the Chancellor and the Board of Governors
discretion to choose what “actions to take” in response to a
district’s noncompliance, meaning that a district might still
retain all its aid even if it chose not to comply. The Commission
noted that the districts’ evidence showed only one case in which
the Chancellor had ever recommended that the Board of
Governors withhold funding from a district, which occurred
after the San Mateo Community College had failed to comply
with an equal opportunity hiring regulation when choosing its
new superintendent. The Board, however, ultimately rejected
the Chancellor’s recommendation to withhold funding and chose
instead to increase monitoring over the district.            The


                                 10
                 COAST COMMUNITY COLLEGE DIST.
                v. COMMISSION ON STATE MANDATES
                    Opinion of the Court by Groban, J.


Commission concluded the case demonstrated that while “there
is . . . a possible loss of funding, [there is no] . . . evidence of the
certainty of this loss.”
          2. The trial court’s ruling
      The districts filed a writ petition seeking reversal of the
Commission’s finding that the funding entitlement regulations
did not qualify as a mandate. Although the Department of
Finance (the Department) joined the Commission in opposing
the petition, the Department chose not to seek review of the
portion of the Commission’s decision finding that over 90
statutes and regulations (including most of the operating
standards regulations) qualified as reimbursable mandates.
      The trial court affirmed the Commission’s decision and
adopted most of its reasoning. The court concluded that the
districts “are not legally compelled to comply with the minimum
conditions. Instead, . . . [they] only have to comply with the
minimum conditions if they want to become entitled to receive
state aid.” (Italics omitted.) The court also rejected the districts’
assertion that even if not legally compelled to comply, they were
nonetheless practically compelled to do so “because they cannot
operate without state funding and thus have no meaningful
choice but to comply with the minimum conditions.” The court
explained that it could not evaluate that assertion because the
districts had “cite[d] no evidence in their briefs about how much
community colleges receive from state aid, how much they
receive from property taxes, and how much they receive from
other funding sources. . . .            With no evidence on this
issue, . . . [the districts] fail to prove the key point (i.e., that they
cannot operate without state funds).” (Italics omitted.)



                                   11
                COAST COMMUNITY COLLEGE DIST.
               v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


       The trial court further concluded that even if there were
sufficient evidence to support a finding that the districts relied
on state funds to operate, the districts had failed to show that
noncompliance was reasonably likely to result in the
withholding of state funds. The court reasoned that while the
funding entitlement regulations authorized the Chancellor “to
withhold state aid if a district fails to comply,” the districts had
not proved that “loss of state aid is . . . reasonably certain to
occur” or that the amounts withheld would necessarily be
“severe.” Like the Commission, the trial court cited evidence
regarding the disciplinary action the Board of Governors had
taken against San Mateo Community College District for failing
to comply with funding entitlement regulations related to equal
opportunity hiring. The trial court noted that the Board’s
meeting minutes showed it had rejected the Chancellor’s
recommendation to withhold $500,000 in state aid because “of
the worry that doing so would negatively impact students.” In
the court’s view, these actions showed that it was “unlikely that
a district would actually lose any state aid if it failed to comply
with the minimum conditions.”
         3. The Court of Appeal’s partial reversal
      The Court of Appeal reversed in part, concluding that the
districts had shown they were legally compelled to comply with
the funding entitlement regulations because those regulations
related to the community college districts’ core functions: “[T]he
[funding entitlement regulations] apply to the underlying core
functions of the community colleges, functions compelled by
state law. . . . California community colleges are required to
provide specified academic, vocational, and remedial
instruction, along with support services. (Ed. Code, § 66010.4.)


                                 12
                COAST COMMUNITY COLLEGE DIST.
               v. COMMISSION ON STATE MANDATES
                   Opinion of the Court by Groban, J.


The [funding entitlement regulations] direct the community
college districts to take specific steps in fulfilling those legally-
compelled core mission functions, including requirements
pertaining to scholarship, degrees, courses, campuses,
counseling, and curriculum.”
      The court further concluded that while the Commission
had found “the [funding entitlement regulations] are not legally
compelled because the community colleges are free to decline
state aid,” that conclusion was “inconsistent with the statutory
scheme and the appellate record.” The court explained that the
California Constitution requires “a specific minimum level of
state General Fund revenues be guaranteed and applied for the
support of community college districts” and further requires
that the state provide districts sufficient funding “to permit
them to carry out their mission.” Without citing a specific
source, the court noted that “in the most recent year for which
the appellate record in this case provides information, more
than half of California community college funding came from the
state General Fund. In that same year, other funding sources,
including federal funds, local funds, and student fees, provided
significantly less support. Like public school districts in
general, community college districts are dependent on state
aid.” (Italics omitted.) Because the court found that the
districts were legally compelled to comply with the funding
entitlement regulations, it declined to address the trial court’s
alternative finding that the districts had failed to demonstrate
they “faced practical compulsion based on severe and certain
penalties.”
      The Court of Appeal went on to rule, however, that the
districts were not entitled to reimbursement for many of the


                                  13
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


funding entitlement regulations because the programs or
services described within those regulations were duplicative of
requirements imposed under the operating standards
regulations, which the Commission had previously found to be
reimbursable. In total, the Court of Appeal found that only six
of the nineteen funding entitlement regulations involved
programs or services that did not overlap with operating
standards regulations or other statutory requirements the
Commission had already found to be reimbursable. For those
six regulations, the court remanded the matter back to the
Commission to evaluate whether they imposed a new program
or higher level of service within the meaning of the mandate law.
     The Commission and the Department (collectively
respondents) filed petitions for review challenging the Court of
Appeal’s conclusion that the districts were legally compelled to
comply with the funding entitlement regulations.4



4
       The Commission has also requested review of a separate
portion of the Court of Appeal’s decision that directs the
Commission to make further findings regarding the districts’
entitlement to reimbursement for various sections of the
Education Code that are unrelated to the regulations discussed
above.      The Commission asserts it lacks fundamental
jurisdiction to address those sections of the Education Code
because: (1) the districts’ test claims do not expressly reference
those statutes; and (2) some of those statutes were the subject
of a prior test claim. The Department, which has not joined in
this argument, is of the view that while a claimant might be
procedurally barred from seeking reimbursement for statutes
that were not listed in a test claim or were the subject of a prior
test claim, those circumstances do not result in a jurisdictional
bar.



                                 14
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


                       II. DISCUSSION
      A. Standard of Review
      “Courts review a decision of the Commission to determine
whether it is supported by substantial evidence. [Citation.]
Ordinarily, when the scope of review in the trial court is whether
the administrative decision is supported by substantial
evidence, the scope of review on appeal is the same. [Citation.]
However, the appellate court independently reviews conclusions
as to the meaning and effect of constitutional and statutory
provisions. [Citation.] The question whether a statute or
executive order imposes a mandate is a question of law.
[Citation.] Thus, we review the entire record before the
Commission . . . and independently determine whether it
supports the Commission’s conclusion that the conditions here
were not . . . mandates.” (Department of Finance v. Commission
on State Mandates (2016) 1 Cal.5th 749, 762.)
      B. Analysis
      Respondents argue the Court of Appeal erred in finding
the districts were legally compelled to comply with the funding
entitlement regulations. They further contend that although
the Court of Appeal did not reach the issue, we should
additionally find that the districts failed to establish they were
practically compelled to comply with those regulations.




      Although the Commission’s arguments regarding this
secondary issue fall within the scope of our order granting
review, we decline to address them. (Cal. Rules of Court, rule
8.516(b)(3) [“The court need not decide every issue the parties
raise or the court specifies”].)


                                 15
                COAST COMMUNITY COLLEGE DIST.
               v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


         1. Distinction between legal compulsion and practical
            compulsion
      When evaluating whether a statute or executive action
compels compliance for purposes of subvention claims, we have
identified two distinct theories of mandate: legal compulsion
and practical compulsion. Legal compulsion occurs when a
statute or executive action uses mandatory language that
“ ‘require[s]’ or ‘command[s]’ ” a local entity to participate in a
program or service. (Kern, supra, 30 Cal.4th at p. 741; see Long
Beach Unified Sch. Dist. v. State of California (1990)
225 Cal.App.3d 155, 174 [construing the term “mandates” in art.
XIII B, § 6 to mean “ ‘orders’ or ‘commands’ ”].) Stated
differently, legal compulsion is present when the local entity has
a mandatory, legally enforceable duty to obey. This standard is
similar to the showing necessary to obtain a traditional writ of
mandate, which requires the petitioning party to establish the
respondent has “a clear, present, and usually ministerial duty
to act. . . . Mandate will not issue if the duty is . . . mixed with
discretionary power.” (Los Angeles County Prof. Peace Officers’
Assn. v. County of Los Angeles (2004) 115 Cal.App.4th 866, 869.)
      Thus, as a general matter, a local entity’s voluntary or
discretionary decision to undertake an activity cannot be said to
be legally compelled, even if that decision results in certain
mandatory actions. In Kern, supra, 30 Cal.4th 727, for example,
we held that school districts were not entitled to reimbursement
for costs associated with a law that imposed new requirements
related to the administration of certain voluntary, state-funded
educational programs. Under the original statutes governing
these voluntary educational programs, “participating school
districts [we]re granted state or federal funds to operate the


                                 16
                COAST COMMUNITY COLLEGE DIST.
               v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


program, and [we]re required to establish . . . advisory
committees [to] . . . administer the program.” (Id. at p. 732.)
The new law required participating districts to make those
advisory committee meetings open to the public and provide the
public notice of the meetings and post meeting agendas.
      In rejecting the districts’ reimbursement claim for those
new open meeting requirements, we explained that because the
“notice and agenda provisions [were merely] mandatory
elements of [voluntary] programs” (Kern, supra, 30 Cal.4th at
p. 731), the districts were not legally compelled to comply with
those provisions. (See id. at p. 742 [“activities undertaken at the
option or discretion of a local government entity . . . do not
trigger a state mandate and hence do not require
reimbursement of funds — even if the local entity is obliged to
incur costs as a result of its discretionary decision to participate
in a particular program or practice”]; but see San Diego Unified
School Dist. v. Commission on State Mandates (2004) 33 Cal.4th
859, 887 [declining to adopt a bright-line rule precluding
reimbursement “whenever an entity makes an initial
discretionary decision that in turn triggers mandated costs”].)
      Kern also discussed the concept of “practical compulsion,”
a theory of mandate that arises when a statutory scheme does
not command a local entity to engage in conduct, but rather
induces compliance through the imposition of severe
consequences that leave the local entity no reasonable
alternative but to comply. (See Kern, supra, 30 Cal.4th at
pp. 748–752.) Relying on our decision in City of Sacramento,
supra, 50 Cal.3d 51, the claimants in Kern argued that we
should construe section’s 6’s mandate provision (see Cal. Const.,
art. XIII B, § 6) to encompass both legal and practical


                                 17
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


compulsion. City of Sacramento addressed a different provision
in article XIII B — section 9 — which lists various categories of
appropriations that are excluded from the spending limitations
article XIII B otherwise places on state and local governments.
One of those exceptions excludes “[a]ppropriations required to
comply with mandates of . . . the federal government.” (Cal.
Const., art. XIII B, § 9, subd. (b).) As summarized in Kern, our
decision in City of Sacramento examined whether section 9’s
federal mandate exclusion applied to a federal law that provided
substantial tax incentives for states to extend their
unemployment insurance programs to cover public employees.
To retain these significant tax advantages, our Legislature
passed a statute requiring that government entities (including
local entities) include their employees within the state
unemployment program. The question we had to decide was
whether the federal law constituted a “federal mandate,” which
would mean that local governments could exclude the costs of
complying with the new state statute from their constitutional
spending limits. (Kern, at p. 749.)
      Although we found the federal law did not legally compel
states to extend unemployment insurance coverage to all public
employees, we nevertheless concluded that “because the
financial consequences to the state and its residents of failing to
participate in the federal plan were so onerous and punitive —
we characterized the consequences as amounting to ‘certain and
severe federal penalties’ including ‘double . . . taxation’ and
other ‘draconian’ measures [citation] — as a practical matter,
for purposes of article XIII B, section 9, the state was mandated
to participate in the federal plan to extend unemployment
insurance coverage.”       (Kern, supra, 30 Cal.4th at p. 749


                                 18
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


[summarizing City of Sacramento]; see City of Sacramento,
supra, 50 Cal.3d at p. 76 [practical compulsion determination
“must depend on such factors as the nature and purpose of the
federal program; whether its design suggests an intent to coerce;
when state and/or local participation began; the penalties, if
any, assessed for withdrawal or refusal to participate or comply;
and any other legal and practical consequences of
nonparticipation, noncompliance, or withdrawal”].)
      The claimants in Kern, supra, 30 Cal.4th 727, argued that
for purposes of consistency we should likewise construe the state
mandate provision in article XIII B, section 6 to encompass both
legal and practical compulsion. (See Kern, at p. 750 [“claimants
argue, the word ‘mandate,’ used in two separate sections of
article XIII B, should not be given two different meanings”].)
The Department, however, contended we should interpret
section 6’s mandate provision more “narrowly . . . to include only
programs in which local entities are legally compelled to
participate.” (Id. at p. 751.)
    We declined to resolve that issue, explaining that even if
we were to assume “that our construction of the term ‘federal
mandate’ . . . applies equally in the context of article XIII B,
section 6” (Kern, supra, 30 Cal.4th at p. 751), the claimants had
failed to identify any “ ‘certain and severe . . . penalties’ ” or
other “ ‘draconian’ consequences” that “reasonably could
constitute . . . a ‘de facto’ reimbursable mandate.” (Id. at
p. 754.) Rather, the record demonstrated that the new laws
merely required each school district to decide whether to
continue participating in the voluntary school programs, “even
though the school district also must incur program-related costs
associated with the notice and agenda requirements . . . .


                                 19
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


Presumably, a school district will continue to participate only if
it determines that . . . , on balance, the funded program, even
with strings attached, is deemed beneficial.”          (Id. at p. 753,
italics omitted.)5
         2. The districts have failed to show legal compulsion
      We first address the Court of Appeal’s conclusion that the
districts were legally compelled to comply with the funding
entitlement regulations.        Education Code section 70901,
subdivision (b)(6)(A) directs the Board of Governors to
“[e]stablish minimum conditions entitling districts to receive
state aid for support of community colleges” and to periodically
review whether districts are in compliance with those
conditions.     (See ante, at pp. 8–9.)        The implementing
regulations, in turn, set forth the applicable funding entitlement
requirements and describe how the Chancellor is to proceed in
the event of noncompliance. The regulations direct that after
soliciting a response from a noncompliant district, the


5
       While Kern’s general discussion of the distinction between
legal and practical compulsion is helpful for evaluating the
parties’ arguments in this case, the specific nature of the
mandate claim at issue in Kern is factually somewhat distinct
from the districts’ claims here.            As discussed above,
participation in the underlying school programs that triggered
the challenged costs in Kern was completely voluntary. (Kern,
supra, 30 Cal.4th at p. 744.) Thus, nonparticipation in the
underlying programs would have left the claimant school
districts in the same position they would have been in otherwise,
i.e., with no additional costs. By contrast, as discussed in more
detail below, the districts here allege that choosing not to comply
with the funding entitlement regulations results in unavoidable
severe consequences, namely placing their state aid in jeopardy.



                                 20
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


Chancellor may pursue a variety of remedies that range from
accepting the district’s response to an inquiry to withholding
some or all of the district’s state aid. (See Cal. Code Regs., tit.
5, § 51102, subd. (b).)
      We are not persuaded that this enforcement scheme
legally compels the districts to comply with funding entitlement
regulations. As summarized above, Education Code section
70901, subdivision (b) required the Board of Governors to adopt
two distinct sets of regulations: the operating standards
regulations that the Commission previously found to impose
mandates (see Ed. Code, § 70901, subd. (b)(1)) and the funding
entitlement regulations at issue in this case (see Ed. Code, §
70901, subd. (b)(6)). (See ante, at pp. 7–9.) Unlike the
mandatory language governing the operating standards
regulations, which directs the Board to “[e]stablish minimum
standards as required by law” (Ed. Code, § 70901, subd. (b)(1),
italics added) and which requires that districts shall establish
policies consistent with those standards (see Ed. Code, § 70902,
subd. (b) [“board of each community college district shall”
establish policies and procedures that are consistent with the
operating standards]), Education Code section 70901,
subdivision (b)(6) and its implementing regulations contain no
language “command[ing]” (Kern, supra, 30 Cal.4th at p. 741)
that the districts comply with the funding entitlement
regulations. Instead, those provisions make clear that districts
that fail to comply may be subject to certain consequences, the
most severe of which is withholding of state funds. (See Ed.
Code, § 70901, subd. (b)(6)(A) [directing board to establish
minimum conditions “entitling districts to receive state aid”;
Cal. Code Regs., tit. 5, § 51102, subd. (b) [describing actions


                                 21
                COAST COMMUNITY COLLEGE DIST.
               v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


Board may take in response to noncompliance, including
withholding of state aid].)
       While the districts argue that the threat of such a penalty
effectively forces community colleges to comply with the
regulations (an issue discussed in more detail below), there is
nothing in the statute or regulations that creates a mandatory
legal obligation that they do so, which is the appropriate test for
legal compulsion. If a community college district is willing to
risk the possibility of losing some or all its state aid, there does
not appear to be any mechanism (or at least none the parties
have identified) that would allow the Chancellor or any other
state entity to compel compliance as a matter of law.6


6
       At oral argument, counsel for the districts argued that
several of the funding entitlement regulations include the word
“shall,” which is generally indicative of a mandatory duty. (See
Cal. Code Regs., tit. 5, §§ 51002 [district “shall [¶] . . . adopt
regulations consistent with the standards of scholarship
contained in articles 2 through 5 (commencing with section
55020),” italics added]; 51004 [district “shall [¶] . . . adopt
regulations consistent with regulations contained in articles 6
and 7 (commencing with section 55060),” italics added]; 51006
[district “shall adopt” a policy making courses open to any
enrolled students, italics added].) Those regulations, however,
must be read in the context of — and in conjunction with —
Education Code section 70901, subdivision (b)(6) and Regulation
51002, which explain the consequences of failing to comply with
regulations, i.e., the Chancellor and Board of Governors are
given discretionary authority to withhold state aid. (See ante,
at pp. 8–9.) Regardless of whether those consequences are
sufficient to support a claim of practical compulsion (an issue we
do not reach here [see post at pp. 27–29]), the risk that funding
might be withheld does not create a mandatory legal duty to
comply with the regulations, which is the applicable test for


                                 22
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


      The Court of Appeal reached a different conclusion,
finding that the districts were legally compelled to comply with
the regulations because the funding entitlement regulations
“apply to the underlying core functions of the community
colleges, functions compelled by state law.” In support, the court
cited to Education Code section 66010.4, which describes the
“missions and functions” of community colleges, including
(among     other       things)  “academic     and    vocational
instruction . . . through but not beyond the second year of
college.” (Ed. Code, § 66010.4, subd. (a)(1).) In the appellate
court’s view, the funding entitlement regulations “direct the
community college districts to take specific steps in fulfilling
those legally compelled core mission functions, including
requirements pertaining to scholarship, degrees, courses,
campuses, counseling, and curriculum.”
       We do not dispute that many of the funding entitlement
regulations are “in connection with” or relate to the “core
functions” that community colleges are required to perform. We
are not persuaded, however, that such a relationship is
sufficient to establish legal compulsion. As we have previously
explained, “[T]he proper focus under a legal compulsion inquiry
is upon the nature of claimants’ participation in the underlying
programs themselves.” (Kern, supra, 30 Cal.4th at p. 743.)
Applying that standard here, the proper inquiry is whether the
language of the funding entitlement provisions legally obligates


legal compulsion. (Cf., Kern, supra, 30 Cal.4th at p. 745
[regulation directing that school districts “shall” establish
certain policies did not create a legal duty where other
provisions made clear compliance was only necessary if the
school districts chose to participate in a voluntary program].)


                                 23
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


the districts to comply with the conditions described therein, not
whether those conditions relate to the core functions of the
districts.  Section 70901, subdivision (b)(6) provides that
compliance with the minimum conditions “entitl[es] districts to
receive state aid” (italics added), while Regulation 51102,
subdivision (b) describes the remedial actions the Chancellor
may impose in the event of noncompliance, up to and including
withholding of state aid. (See Cal. Code Regs., tit. 5, § 51102,
subd. (b)(5).) Because these provisions do not create an
enforceable obligation to comply with the funding entitlement
conditions, but rather describe conditions the districts must
satisfy to avoid the possibility of having their state aid reduced
or withheld, the enactments are not “mandates” under a legal
compulsion theory.
      The Court of Appeal also disagreed with the Commission’s
conclusion that compliance with the funding entitlement
regulations is not “legally compelled” because “community
colleges are free to decline state aid.” In rejecting this
argument, the court noted that various statutes and
constitutional provisions require the state to provide the
community college system sufficient funding to carry out its
mission. Without citing a specific source, the court further
explained that in the most recent year for which information
was available “more than half of California community college
funding came from the state General Fund. . . . [while] other
funding sources . . . provided significantly less support. (Italics
omitted.) Like public school districts in general, community
college districts are dependent on state aid.”
     While the Court of Appeal may be correct that some (if not
most) community college districts are heavily reliant on state


                                 24
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


aid — and thus have no true alternative but to act in a manner
that secures their funding — those arguments sound in
practical compulsion, rather than legal compulsion.7 (See
generally Kern, supra, 30 Cal.4th at pp. 731, 751 [practical
compulsion occurs when the local entity has “ ‘no true option or
choice’ ”]; City of Sacramento, supra, 50 Cal.3d at p. 74 [finding
practical compulsion where the consequences of noncompliance
“were so far beyond the realm of practical reality that they left
the state ‘without discretion’ to depart from federal standards”].)
      The Court of Appeal’s reasoning is consistent with the
primary argument the districts have raised throughout these
proceedings, which also sounds in practical compulsion. In the
trial court, for example, the districts argued that “the most
serious error in the [Commission’s] decision is the conclusion
that the ‘minimum conditions’ of receiving state aid are not
mandates because the Colleges may choose not to receive state
funding. That conclusion is erroneous because the Colleges
truly have no meaningful choice [but to comply].” In support,
they cited City of Sacramento, supra, 50 Cal.3d 51, a case that
turned on practical compulsion. (See ante, at pp. 17–19.) The
districts’ briefing in the Court of Appeal contains essentially
identical language, asserting that because noncompliance with

7
      The administrative record includes a letter the Chancellor
submitted to the Commission in 2008 acknowledging that three
(and in some prior years four) community college districts did
not receive any general apportionment funding because they
derived sufficient revenue from other sources (primarily
property tax allocations from their respective counties) to meet
their funding needs. This evidence suggests that some districts
may rely on state funding more heavily than others.



                                 25
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


the funding entitlement regulations could result in the “drastic
loss” of funding necessary “to provide educational
services, . . . the [c]olleges have no true choice but to comply.”
Those same arguments remain central in the districts’ briefing
before this court, where they again contend that “[t]he most
serious error in the . . . Commission decision is . . . the
conclusion that the minimum conditions of receiving State aid
are not mandates because the [districts] may somehow choose
not to receive state funding. This conclusion is erroneous
because the [districts] have no true choice. . . . [¶] . . . Put
simply, the [districts] contend community colleges cannot
function without state aid.”8 Like the Court of Appeal, the
districts’ focus on the consequences of noncompliance, and the
purported absence of any true choice, sounds in practical rather
than legal compulsion. That the financial situation of some (or
most) districts may leave them with no reasonable alternative
but to comply with the funding entitlement regulations does not
transform this case into one involving legal compulsion.
      In sum, while many of the directives in the funding
entitlement regulations relate to the districts’ core educational
functions, that is insufficient to show legal compulsion. Rather,
to establish legal compulsion, the claimants had to show they
had a mandatory duty to comply with the regulations. The
districts have pointed to no such provision. Instead, they have


8
      The districts’ answers to respondents’ petitions for review
likewise focused on the consequences of noncompliance, arguing
that they had not “voluntarily” complied with the funding
entitlement regulations, but rather were “required to do so at
risk of drastic fiscal loss of funds” and had no “true choice” but
to comply given their reliance on state aid.


                                 26
                COAST COMMUNITY COLLEGE DIST.
               v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


asserted that because they rely on state aid to carry out their
core functions, they have no true choice but to comply. For the
reasons discussed above, we conclude that argument should be
evaluated under the lens of practical, rather than legal,
compulsion.
         3. On remand, the Court of Appeal should consider
            practical compulsion
       The districts also argue that regardless of whether legal
compulsion applies in this case, the record makes clear they
were compelled to comply with the funding entitlement
regulations as a practical matter. (See Kern, supra, 30 Cal. 4th
at p. 731 [“we do not foreclose the possibility that a reimbursable
state mandate might be found in circumstances short of legal
compulsion”]; id. at p. 736 [leaving open question
“whether . . . there are some circumstances in which a state
mandate may be found in the absence of legal compulsion”]; id.
at p. 744; see also Department of Finance, supra, 170
Cal.App.4th at pp. 1365–1366 [“if a local government
participates ‘voluntarily,’ i.e., without legal compulsion or
compulsion as a practical matter, in a program with a rule
requiring increased costs, there is no requirement of state
reimbursement”].)
      The Department, however, contends (as it did in Kern)
that we should narrowly interpret article XIII B, section 6 to
require reimbursement only when a local government has been
legally compelled to provide a new program or higher level of
service.   (See Kern, supra, 30 Cal.4th at p. 736 [“the
Department . . . asserts that article XIII B, section 6, reflects an
intent on the part of the drafters and the electorate to limit
reimbursement to costs that are forced upon local governments


                                 27
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


as a matter of legal compulsion”].) Alternatively, respondents
collectively argue that even if practical compulsion is a valid
theory of mandate (or is assumed to be so), claimants in this case
have failed to introduce any evidence establishing that
noncompliance with the applicable regulations is “reasonably
certain to [result in] ‘ “severe,” ’ ‘ “draconian” ’ consequences.”
(Quoting Kern, at pp. 750–751; see id. at p. 751 [finding it
“unnecessary to resolve whether” practical compulsion is a valid
theory of mandate where claimants had failed to demonstrate
noncompliance would result in severe penalties].)             More
specifically, respondents contend the districts have failed to
show either that noncompliance is likely to result in withholding
of a significant amount of state aid,9 or that the risk of such
withholding leaves them with no true alternative but to comply.
     Because the Court of Appeal found the districts were
compelled to comply with the funding entitlement regulations
as a matter of legal compulsion, it chose not to address any of

9
      As noted above, there appears to be substantial overlap
between the directives described in the operating standards
regulations (which the Commission has already found to qualify
as mandates) and those set forth in the funding entitlement
regulations. (See ante, at pp. 8, fn. 3; 13–14.) Thus, while the
record before us is not clear on the point, the districts may
already be compliant with (and reimbursed for) many or most of
the activities described in the funding entitlement regulations.
Given that the funding entitlement regulations direct that any
remedy the Chancellor chooses to impose must relate to the
“extent and gravity of noncompliance” (Cal. Code Regs., tit. 5, §
51102, subd. (c)), the fact that districts may already be
compliant with (and compensated for) many of the conditions
described in the funding entitlement regulations could be
relevant to determining the appropriate remedy, including the
size and scope of any withholding.


                                 28
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


the parties’ arguments regarding practical compulsion (also
referred to as “nonlegal compulsion” [Kern, supra, 30 Cal.4th.at
p. 754]). Having now rejected the Court of Appeal’s conclusion
regarding legal compulsion, we find it “appropriate to remand
for the [court] to resolve . . . in the first instance” whether the
districts may be entitled to reimbursement under a theory of
nonlegal compulsion. (Hamilton v. Asbestos Corp. (2000)
22 Cal.4th 1127, 1149 [“It is appropriate to remand for the Court
of Appeal to resolve . . . in the first instance” issues that the
court chose “not [to] reach because of its holdings”]; see People
v. Goolsby (2015) 62 Cal.4th 360, 368 [reversing finding that
Pen. Code, § 654 barred retrying defendant for a lesser offense
and remanding with directions that appellate court “decide . . .
in the first instance” the unresolved question of whether retrial
was barred under double jeopardy principles]; see Central Coast
Forest Assn. v. Fish & Game Com. (2017) 2 Cal.5th 594, 606; In
re Manuel G. (1997) 16 Cal.4th 805, 820.)10


10
      The concurrence agrees that the Court of Appeal erred in
finding the statutes and regulations the parties have relied on
throughout this litigation (namely Education Code section
70901, subdivision (b)(6) and Regulation 51102) legally compel
the districts to comply with the funding entitlement regulations.
Rather than remand the matter to address only practical
compulsion, however, the concurrence would remand with
directions that the appellate court also consider whether a
different section of the Education Code, section 70902, might be
interpreted to legally compel the districts to comply with the
challenged regulations. The success or failure of such an
argument, the concurrence explains, would appear to turn on
whether there may be another “enforcement mechanism” apart
from the provisions in Regulation 51102 that could be used to
compel the districts to comply with the funding entitlement


                                 29
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                  Opinion of the Court by Groban, J.


                        III. DISPOSITION
      The Court of Appeal’s judgment is reversed and the matter
is remanded for further proceedings consistent with this
opinion.




regulations. (See conc. opn. of Liu, J, post, at pp. 3–5.) The
concurrence identifies no such alternative mechanism, but
hypothesizes that because one might exist, we should provide
the parties an opportunity to explore the issue further.
      As the concurrence expressly acknowledges, no party has
ever presented such a theory at any point during this litigation,
which has now been ongoing for almost two decades. (See conc.
opn. of Liu, J, post, at p. 5.) From the start of the proceedings,
the districts’ reimbursement claim has focused on Education
Code section 70901 and its implementing regulations. That is
not particularly surprising given that section 70901 is the
statute that describes (and distinguishes) the operating
standards regulations and the funding entitlement regulations.
In any event, as a court of review, our role is to evaluate the
arguments the parties have presented, not “construct
[alternative] theor[ies that might be] supportive” of their claims.
(People v. Stanley (1995) 10 Cal.4th 764, 793; see also In re
Harris (2021) 71 Cal.App.5th 1085, 1100 [“it is not our role to
make arguments for petitioner or to consider arguments not
raised or . . . addressed below,” fn. omitted]; cf. Jibilian v.
Franchise Tax Bd. (2006) 136 Cal.App.4th 862, 866, fn. 3 [“it is
not our role to construct theories or arguments that would
undermine the judgment”].) Accordingly, we decline to direct
the Court of Appeal to consider undeveloped legal theories that
neither party has advocated for.


                                 30
             COAST COMMUNITY COLLEGE DIST.
             v. COMMISSION ON STATE MANDATES
                Opinion of the Court by Groban, J.




                                                     GROBAN, J.
We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
KRUGER, J.
JENKINS, J.
GUERRERO, J.




                               31
            COAST COMMUNITY COLLEGE DIST.
          v. COMMISSION ON STATE MANDATES
                             S262663


               Concurring Opinion by Justice Liu


    The Court of Appeal in this case concluded that
community college districts are legally compelled to comply with
the regulations setting forth the “minimum conditions entitling
districts to receive state aid” (Ed. Code, § 70901, subd. (b)(6)(A))
based on its view that the regulations “direct the community
college districts to take specific steps in fulfilling th[eir]
legally-compelled core mission functions.” I agree with today’s
opinion that the Court of Appeal’s reasoning and conclusion are
incorrect, and I therefore concur in the judgment of reversal.
However, given the way the parties argued this case, I do not
think we have enough information to conclude that the
minimum conditions are not legally compelled. I would remand
for further consideration of this issue in light of the relevant
statutory and regulatory provisions.
                                 I.
      This case concerns the legal obligations of California’s
community college districts. Two sets of potential obligations
are at issue: “minimum standards” and “minimum conditions.”
(Ed. Code, § 70901, subd. (b)(1), (b)(6).) These two sets of
regulations describe a variety of requirements related to
community colleges’ operations and academic offerings, and
they overlap substantially.
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                         Liu, J., concurring

      It is uncontested that the community college districts are
legally obligated to comply with the minimum standards,
making costs incurred in compliance with those regulations
subject to reimbursement under provisions added to the
California Constitution by Proposition 13. (See Dept. of Finance
v. Com. on State Mandates (2003) 30 Cal.4th 727, 743 [costs that
are “legally compelled . . . constitute reimbursable state
mandates”].) The court below determined that the districts are
legally compelled to comply with the minimum conditions
regulations as well. We are asked to review that decision.
      The Education Code tells us where to look to understand
the legal obligations of community college districts.
Section 70900 of the Education Code says that “local districts
shall carry out the functions specified in Section 70902.” (Ed.
Code, § 70900.)      Section 70902 of the Education Code
(section 70902) then sets forth in detail the obligations of
community college districts. Certain provisions of that section
specifically instruct districts to comply with at least some of the
minimum standards. For instance, subdivision (b) states that
“each community college district shall [¶] . . . [¶] [e]stablish
academic standards, probation and dismissal and readmission
policies, and graduation requirements not inconsistent with the
minimum standards” and shall “[e]mploy and assign all
personnel not inconsistent with the minimum standards.” (Ed.
Code, § 70902, subd. (b), (b)(3), (b)(4).)
      Section 70902 does not specifically mention the minimum
conditions. But several provisions of section 70902 appear to
create broad legal requirements for community college districts
that might include compliance with those regulations. For
example, subdivision (a)(2) says districts “shall establish rules
and regulations not inconsistent with the regulations of the

                                 2
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                        Liu, J., concurring

board of governors,” the state’s supervisory entity that issues
both the minimum standards and minimum conditions
regulations. (Ed. Code, § 70902, subd. (a)(2); see also § 70901,
subd. (b)(1), (6) [requiring board of governors to establish
minimum standards and minimum conditions].) Section 70902
also requires districts to initiate and operate their programs in
ways that are “not in conflict with or inconsistent with, or
preempted by, any law and that [are] not in conflict with the
purposes for which community college districts are established.”
(Ed. Code, § 70902, subd. (a)(1).) These provisions could be read
to require community colleges to comply with some or all of the
specific requirements of the minimum conditions regulations.
      Because this statutory language is not free of ambiguity,
we look to applicable regulations to discern what consequences
may flow from noncompliance with the minimum conditions in
order to decide whether they are legally compelled.
Sections 51100 and 51102 of title 5 of the California Code of
Regulations govern the investigation and enforcement of the
minimum conditions. When a district is found to be in
noncompliance with the minimum conditions, section 51102
describes several penalties that may be imposed, which include
withholding or reduction of state funding. (Cal. Code Regs.,
tit. 5, § 51102, subd. (b).) But section 51100 further instructs
that “[t]he enforcement procedures and remedies set forth in
this subchapter are in addition to any and all other enforcement
mechanisms and remedies provided by law for violation of the
provisions of this chapter” (i.e., the minimum conditions). (Cal.
Code Regs., tit. 5, § 51100, subd. (d).)
     Section 51100 does not say what other enforcement
mechanisms and remedies are available for violations of the
minimum conditions. And we have received no briefing or

                                3
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                         Liu, J., concurring

argument about what legal obligations related to the minimum
conditions may be imposed by section 70902 or what
enforcement mechanisms besides withholding of funds are
contemplated by section 51100. Without further information
about the meaning of those provisions, I do not see how we can
determine whether compliance with the minimum conditions is
legally compelled.
                                II.
      Today’s opinion focuses instead on the language of
section 70901 of the Education Code, the part of the Code that
describes the obligations of the state board of governors. (See
Ed. Code, § 70900 [“The board of governors shall carry out the
functions specified in Section 70901, [and] local districts shall
carry out the functions specified in Section 70902 . . . .”].) The
court reasons that because subdivision (b)(6) of section 70901
“and its implementing regulations contain no language
‘command[ing]’ [citation] that the districts comply with the
[minimum conditions] regulations,” compliance with the
minimum conditions is not compelled by statute. (Maj. opn.,
ante, at p. 21.)
      But, as noted, section 70901 does not set forth the legal
duties of community college districts; it addresses the duties of
the state board of governors. The statute that describes the
legal responsibilities of community college districts is
section 70902, which today’s opinion does not consider in its
assessment of the minimum conditions.
      Further, the court explains the procedure under
section 51102 of the regulations by which state funding may
potentially be withheld from districts for noncompliance with
the minimum conditions. It then declares that this is “the most


                                 4
               COAST COMMUNITY COLLEGE DIST.
              v. COMMISSION ON STATE MANDATES
                         Liu, J., concurring

severe” consequence for noncompliance. (Maj. opn., ante, at
p. 21.) If that were true, I would agree that the consequences
for noncompliance with the minimum conditions are insufficient
to impose a legal mandate. But we do not know whether
withholding of funds is “the most severe” consequence districts
may face.       The court does not discuss section 51100,
subdivision (d) — the regulation that makes that consequence
nonexclusive — nor do we have any information about what
other consequences are authorized by the regulations.
      The parties have not supplied briefing or argument on the
language in section 70902 that may obligate districts to follow
the minimum conditions or the provision of section 51100 of the
regulations that makes withholding of funds a nonexclusive
remedy for noncompliance. They have focused instead on the
language of section 70901, as the court does. But we must
consider all relevant provisions before reaching a conclusion as
to whether compliance with the minimum conditions is legally
compelled. Indeed, the fact that neither the parties nor the
courts below have discussed section 70902 or section 51100 is
exactly why I would not go as far as the court does today. (Cf.
maj. opn., ante, at pp. 29–30, fn. 10.) I would hold only that the
Court of Appeal’s analysis was incorrect and remand for that
court to consider in the first instance any other theories of legal
or practical compulsion, including any mandate that may be
imposed by section 70902 or section 51100.          Without due
consideration of those provisions, I would not hold, as today’s
opinion does, that community college districts are not legally
compelled to comply with the minimum conditions.
      I concur only in the judgment of reversal.
                                               LIU, J.


                                 5
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion Coast Community College District v. Commission
on State Mandates
__________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published) XX 47 Cal.App.5th 415
Review Granted (unpublished)
Rehearing Granted
__________________________________________________________

Opinion No. S262663
Date Filed: August 15, 2022
__________________________________________________________

Court: Superior
County: Sacramento
Judge: Christopher E. Krueger
__________________________________________________________

Counsel:

Dannis Woliver Kelley, Christian M. Keiner, William B. Tunick,
Juliane S. Rossiter, Chelsea Olson Murphy and Chelsea A. Tibbs for
Plaintiffs and Appellants.

Jennifer B. Henning for California State Association of Counties as
Amicus Curiae on behalf of Plaintiffs and Appellants.

Lozano Smith, Sloan R. Simmons, Nicholas J. Clair; and Robert Tuerck
for California School Boards Association’s Education Legal Alliance as
Amicus Curiae on behalf of Plaintiffs and Appellants.

Juliana F. Gmur and Camille Shelton for Defendant and Respondent.

Kamala D. Harris, Xavier Becerra and Rob Bonta, Attorneys General,
Matthew Rodriquez, Acting Attorney General, Michael J. Mongan,
State Solicitor General, Janill L. Richards, Principal Deputy State
Solicitor General, Douglas J. Woods and Thomas S. Patterson,
Assistant Attorneys General, Samuel T. Harbourt, Deputy State
Solicitor General, Paul Stein, Tamar Pachter and P. Patty Li, Deputy
Attorneys General, for Real Party in Interest and Respondent.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Christian M. Keiner
Dannis Woliver Kelley
555 Capitol Mall, Suite 645
Sacramento, CA 95814
(916) 978-4040

Juliana F. Gmur
Senior Commission Counsel
980 9th Street, Suite 300
Sacramento, CA 95814
(916) 323-2611

Samuel T. Harbourt
Deputy State Solicitor General
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102
(415) 510-3919